IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


AMILCAR RIVAS-RIVERA,                         :   No. 67 MM 2019

                    Petitioner


             v.



COMMON PLEAS COURT OF
LANCASTER COUNTY, THE SUPERIOR
COURT OF PENNSYLVANIA,

                    Respondents

                                       ORDER



PER CURIAM

      AND NOW, this 28th day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the "Petition for Writ of Mandamus" is DENIED.